WINCH, J.
While that part of the order of the common pleas court, now complained of, re-referring the cause to a referee, appears to have been unnecessary, in the light of the real issues made by the pleadings and also appears to be in conflict with the former *526order of the same court made on April 5, 1907, yet we are without jurisdiction to reverse it, because such an order is not a final order, within the purview of See. 6707 R. S. (Secs. 12258 G. C.), reviewable on error by the circuit court under the provisions of Sec. 6709 R. S. (Sec; 12248 G. C.). The mere reference of a ease determines no rights. It is not be be presumed that upon the coming in of a second report in this case, any erroneous order will be made, based upon it; and should there be, it will be time enough to complain of it after the final order is made.
Another cogent reason exists why this petition in error should be dismissed.
We have already entertained one petition in error from the same judgment, and determined it. There can not be more than one review on error. Cincinnati, S. & C. Ry. v. Belt, 36 Ohio St. 93.
It is immaterial that the former ease in this court concerned only such part of the order as appointed a receiver, for it was the duty of the plaintiff in error in one case to point out all the errors by which he claimed to be prejudiced, and not base a separate petition in error upon each alleged ground of error.
The petition in error is dismissed.
Marvin and Henry, JJ., concur.